Holcomb, J.
(dissenting) — I have grave doubts as to whether it ought to be said that there was ever any meeting of minds between appellant and the insured as. to the premium, the duration of the risk, and the terms of insurance. I also have grave doubts as to whether it ought to be said that the agent of appellant, was authorized to make such a contract as was here sued upon as an oral contract of insurance, or any but a written contract.
I am also of the opinion that § 187 (Laws of 1911, p. 264), of the insurance code should apply to such policies, which prohibits such -insurance from going into effect, as I understand it, until the policy is issued and delivered.
While not positively satisfied as to my position, I feel obliged to dissent.
Mackintosh, J., dissents.